Case 19-26188-MAM   Doc 2   Filed 12/03/19   Page 1 of 21
Case 19-26188-MAM   Doc 2   Filed 12/03/19   Page 2 of 21
Case 19-26188-MAM   Doc 2   Filed 12/03/19   Page 3 of 21
Case 19-26188-MAM   Doc 2   Filed 12/03/19   Page 4 of 21
Case 19-26188-MAM   Doc 2   Filed 12/03/19   Page 5 of 21
Case 19-26188-MAM   Doc 2   Filed 12/03/19   Page 6 of 21
Case 19-26188-MAM   Doc 2       Filed 12/03/19   Page 7 of 21




            64$f7&3*'*$"5*0/




   




                            
Case 19-26188-MAM   Doc 2   Filed 12/03/19   Page 8 of 21
Case 19-26188-MAM   Doc 2   Filed 12/03/19   Page 9 of 21
Case 19-26188-MAM   Doc 2   Filed 12/03/19   Page 10 of 21




                            2
Case 19-26188-MAM   Doc 2   Filed 12/03/19   Page 11 of 21




                            3
Case 19-26188-MAM   Doc 2   Filed 12/03/19   Page 12 of 21




                            4
Case 19-26188-MAM   Doc 2   Filed 12/03/19   Page 13 of 21




                            5
Case 19-26188-MAM   Doc 2   Filed 12/03/19   Page 14 of 21



                     EXHIBIT B
                   Case 19-26188-MAM              Doc 2     Filed 12/03/19       Page 15 of 21




District of:     Ontario
Division No.:    09 - Toronto
Court No.:       XX-XXXXXXX
Estate No.:      XX-XXXXXXX
                                                                In the Matter of the Bankruptcy of:
                                                                             Leo R. Rautins
                                                                                 Debtor
                                                                     GRANT THORNTON LIMITED
                                                                      Licensed Insolvency Trustee
                                                                       Ordinary Administration

Date and time of bankruptcy:          February 26, 2019, 13:43                              Security:            $0.00
Date of trustee appointment:          February 26, 2019
Meeting of creditors:                 March 14, 2019, 13:00
                                      11th Floor
                                      200 King Street West, Box 11
                                      Toronto, Ontario
                                      Canada,
Chair:                                Official Receiver


                        CERTIFICATE OF APPOINTMENT - Section 49 of the Act; Rule 85


                                                   -- AMENDED --

I, the undersigned, official receiver in and for this bankruptcy district, do hereby certify that:
- the aforenamed debtor filed an assignment under section 49 of the Bankruptcy and Insolvency Act;
- the aforenamed trustee was duly appointed trustee of the estate of the debtor.

The said trustee is required:
-   to provide to me, without delay, security in the aforementioned amount;
-   to send to all creditors, within five days after the date of the trustee's appointment, a notice of the bankruptcy;
    and
-   when applicable, to call in the prescribed manner a first meeting of creditors, to be held at the
    aforementioned time and place or at any other time and place that may be later requested by the official
    receiver.




                                                                                         Date: March 04, 2019, 12:22
E-File/Dépôt Electronique                                                                           Official Receiver
                                  151 Yonge Street, 4th Floor, Toronto, Ontario, Canada, M5C2W7, (877)376-9902
Case 19-26188-MAM   Doc 2   Filed 12/03/19   Page 16 of 21



                     EXHIBIT C
                  Case 19-26188-MAM               Doc 2        Filed 12/03/19      Page 17 of 21



                                 UNITED STATES BANKRUPTCY COURT
                                  SOUTHERN DISTRICT OF FLORIDA
                                     WEST PALM BEACH DIVISION
                                         www.flsb.uscourts.gov

    In re:
                                                                  Chapter 15
    LEO R. RAUTINS,
                                                                  Case No. ______________________
          Debtor in Foreign Proceeding.
    _________________________________/

    ORDER OF RECOGNITION OF FOREIGN MAIN PROCEEDING PURSUANT TO §§
    1515 AND 1517 OF THE BANKRUPTCY CODE AND GRANTING RELATED RELIEF

             THIS MATTER came before the Court for hearing on ______________, 2019 at ________

a.m./p.m. upon the Verified Motion for Recognition of Foreign Main Proceeding Pursuant to§§

1515 and 1517 [ECF No. 2] (the “Verified Motion”)1, of Grant Thornton Limited, the duly

appointed Trustee (the “Trustee”) of the estate of Leo R. Rautins (the “Debtor”), seeking

recognition and related relief pursuant to Chapter 15 of the Bankruptcy Code of the Debtor’s

bankruptcy pending before the Superior Court of Justice, Ontario, Toronto Division (the

“Canadian Court”) and Canadian Office of the Superintendent of Bankruptcy (the federal authority

for voluntary assignments into bankruptcy, the “Canadian Authority”) as Estate No. XX-XXXXXXX

(the “Canadian Proceeding”). The Court having considered the Petition, the Verified Motion, and

their respective attachments, the argument of counsel, and being otherwise duly advised in the

premises, does FIND as follows:

             A.     Due and timely notice of the filing of the Chapter 15 Petition and the Hearing was

given by the Foreign Representative as directed by this Court.

             B.     This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 157 and 1334,

and 11 U.S.C. §§ 109 and 1501.


1
    Capitalized terms not otherwise defined herein shall have the meaning ascribed to them in the Verified Motion.


                                                           2
              Case 19-26188-MAM         Doc 2        Filed 12/03/19   Page 18 of 21



        C.    Venue of this proceeding is proper in this judicial district pursuant to 28 U.S.C. §

1410.

        D.    This is a core proceeding under 28 U.S.C. § 157(b)(2)(P).

        E.    The Trustee qualifies as a “foreign representative” as defined in 11 U.S.C.

§101(24).

        F.    This Chapter 15 case was properly commenced pursuant to 11 U.S.C. §§ 1504,

1515 and 1517.

        G.    The Trustee has met the requirements of 11 U.S.C. § 1515(b), 1515(c), 1515(d)

and Rule 1007(a)(4) of the Federal Rules of Bankruptcy Procedure.

        H.    The Canadian Proceeding is a foreign proceeding under 11 U.S.C. §§ 101(23) and

1502(4).

        I.    The Canadian Proceeding is entitled to recognition by this Court under 11 U.S.C.

§ 1517.

        J.    The Canadian Proceeding is pending in Canada, Province of Ontario. Canada is

the country where the Debtor maintains his center of main interests and, accordingly, the

Canadian Proceeding is a foreign main proceeding under 11 U.S.C. § 1502(4), entitled to

recognition as a foreign main proceeding under 11 U.S.C. § 1517(b)(l).

        K.    The Trustee is entitled to all relief provided under 11 U.S.C. § 1520, without

limitation.

        L.    The Trustee is further entitled to the relief expressly set forth in 11 U.S.C. § 1521.

        M.    The relief granted by this Order is necessary and appropriate, in the interests of

public and international comity, consistent with public policy of the United States, warranted

pursuant to 11 U.S.C. § 1521 and will not cause any hardships to the creditors of the Debtor or




                                                 2
               Case 19-26188-MAM          Doc 2        Filed 12/03/19   Page 19 of 21



other parties that is not outweighed by the benefit of the relief granted.

          Accordingly, is it ORDERED that:

          1.    The Canadian Proceeding is granted recognition as a “foreign proceeding” under

11 U.S.C. § 1517.

          2.    The Canadian Proceeding and the orders of the Canadian Court shall be given full

force and effect and be binding on and enforceable in the United States against all persons and

entities.

          3.    The Trustee is entrusted with the full administration and realization of all or a part

of the estate and assets of the Debtor within the territorial jurisdiction of the United States.

          4.    The Trustee shall have authority to act independently to carry out any of the duties

and powers granted by this Order.

          5.    The provisions of 11 U.S.C. § 1520 apply, without limitation, to this proceeding.

          6.    All persons and entities are stayed from commencing or continuing any action or

proceeding concerning the assets, rights, obligations or liabilities of the Debtor or the Debtor’s

bankruptcy estate located in the United States.

          7.    All persons and entities are stayed from executing against the assets of the Debtor

or the Debtor’s bankruptcy estate located in the United States.

          8.    All persons and entities are prohibited from transferring, encumbering or otherwise

disposing of, any assets of the Debtor or the Debtor’s bankruptcy estate located in the United

States.

          9.    All persons and entities provided notices of the Chapter 15 Petition and the hearing

thereon who are in possession, custody or control of property, or the proceeds thereof, of the




                                                   3
              Case 19-26188-MAM           Doc 2       Filed 12/03/19   Page 20 of 21



Debtor or the Debtor’s bankruptcy estate located within the territorial jurisdiction of the United

States, shall immediately advise the Trustee by written notice sent to the following addresses:

                       Dan Wootton, CIRP, LIT
                       Grant Thornton Limited
                       11th Floor
                       200 King Street West
                       Toronto, Ontario M5H 3T4

               With a copy to:

                       Eric J. Silver, Esq.
                       Stearns Weaver Miller Weissler Alhadeff &
                       Sitterson, P.A.
                       150 West Flagler Street, Suite 2200
                       Miami, Florida 33130

Which written notice shall set forth: (i) the nature of such property or proceeds; (ii) when and how

such property or proceeds came into the custody, possession or control of such person or entity;

and (iii) the fully identity and contact information for such person or entity.

       10.     The Trustee is authorized to examine witnesses, take evidence or seek the delivery

of information concerning the assets, affairs, rights, obligations or liabilities of the Debtor or the

Debtor’s bankruptcy estate pursuant to § 152(a)(4) of the Federal Rules of Bankruptcy Procedure,

including without limitation the procedure of Fed. R. Bankr. P. 2004 and Local Rule 2004-1,

without further order of this Court.

       11.     The Trustee is further authorized to operate and may exercise the powers of a

Trustee under, and to the extent provided by 11 U.S.C. § 363 and 552.

       12.     This Court shall retain jurisdiction with respect to the enforcement, amendment or

modification of this Order, any requests for additional relief or any adversary proceeding brought

in and through this Chapter 15 case, and any request by any person or entity for relief from the

provisions of this Order.




                                                  4
                Case 19-26188-MAM                  Doc 2         Filed 12/03/19   Page 21 of 21



         13.      This Court shall retain jurisdiction with respect to the administration, realization,

and distribution of the assets of the Debtor within the territorial jurisdiction of the United States.

         14.      The Trustee is directed to serve a true and correct copy of this Order by electronic

filing via the CM/ECF system within the Clerk of the court upon those persons or entities who

have appeared by counsel and requested electronic notification of filings in this case and United

States Mail, first class postage prepaid, upon any other known creditors in the United States, and

any other person or entity known to have dominion and control over assets of the Debtor in the

United States, all of which shall be sufficient to give notice of this Order.

         15.      A motion to vacate or dismiss this Order or otherwise object to recognition may be

filed no later than the 60th day after the first date that any person or entity receives notice of this

Order.

                                                       #    #      #
Submitted by:
Eric J. Silver, Esq.
Florida Bar No. 057262
esilver@stearnsweaver.com
STEARNS WEAVER MILLER WEISSLER ALHADEFF & SITTERSON, P.A.
Museum Tower, Suite 2200, 150 West Flagler Street
Miami, Florida 33130
Telephone:      (305) 789-3200
Facsimile:      (305) 789-3395

(Attorney Silver is instructed to serve a copy of this Order
on all interested parties and to file a Certificate of Service.)




                                                             5
